                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
RODNEY C. MOORE,

                         Plaintiff,
      v.                                          Case No. 17-cv-122-pp

DAN CROMWELL, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER DENYING PLAINTIFF’S MOTION FOR DEPOSITIONS AND ORDER
    FOR MEDICAL TREATMENT (DKT. NO. 67), DENYING MOTION FOR
  PRELIMINARY INJUNCTION/TEMPORARY RESTRAINING ORDER (DKT.
       NO. 68), DENYING MOTIONS RELATED TO HIS MOTION FOR
  PRELIMINARY INJUNCTION/TEMPORARY RESTRAINING ORDER (DKT.
 NOS. 69, 70, 79) DENYING MOTION FOR DEFAULT JUDGMENT (DKT. NO.
 71) AND DENYING MOTION FOR SANCTIONS, DEFAULT JUDGMENT AND
                           HEARING (DKT. NO. 81)
______________________________________________________________________________

      Plaintiff Rodney C. Moore, who is representing himself, filed a motion for

preliminary injunction/temporary restraining order, dkt. no. 68, and three

subsequent motions related to that motion for injunctive relief, dkt. nos. 69,

70, 79. The plaintiff also has asked the court to order the state to help him set

up witness depositions, and to help him get a second opinion regarding the

trouble he is having with his eyes. Dkt. No. 67. He has asked the court to grant

default judgment in his favor because he alleges that the defendants have

committed discovery violations. Dkt. No. 71. Finally, he has filed a motion for

default judgment, sanctions and a hearing. Dkt. No. 81. The court will deny

these motions.




                                        1
I.    Motion for Preliminary Injunction/Temporary Restraining Order
      (Dkt. No. 68)

      The plaintiff alleges that the defendants unfairly gave him conduct

reports in retaliation for his lawsuit against them; improperly refused to move

him back to “Dorm A”; and are intentionally exposing him to harmful

“emergency lights.” Dkt. No. 68 at 1, 3-4. He has asked the court to require the

defendants to move him back to “Dorm A,” away from the defendants, and to

prohibit the defendants from using the emergency lights. Id. at 8.

      The plaintiff says that since the court’s ruling on his previous motion for

preliminary injunction/temporary restraining order (dkt. no. 62), the

defendants have given him three conduct reports for minor offenses. Dkt. No.

68 at 1. He also alleges that Sgt. Rozmarynoski, who the court dismissed from

this case on June 13, 2018, assaulted him. He also alleges that on February 7,

2018, the defendants moved him from his single cell and placed him in “Dorm

A” with 115 “cellies.” Id. at 2.

      The plaintiff says that once he was in “Dorm A,” things started out fine.

But the plaintiff says that in April, after the plaintiff’s run-in with

Rozmarynoski, defendant John Lannoye spoke with Sgt. Kent, who apparently

is in charge of “Dorm A.” Id. The plaintiff alleges that after this meeting, the

defendants turned on the “emergency lights” in “Dorm A” for longer periods of

time Id. at 2. The plaintiff states that this caused him headaches and made

him feel sick. Id. Then, in June 2018, after the plaintiff received two conduct

tickets, the defendants moved the plaintiff from “Dorm A” to another, un-

named, cell block where the “emergency lights” were brighter and on daily from
                                          2
6:00 AM to 10:00 PM. Id. at 2-3. Again, the plaintiff states that this caused

headaches. Id. at 3.

      The plaintiff discusses at length how the defendants are using the

emergency lights to retaliate against him, going into great detail about the

conduct tickets he received. Id. at 3-4. He also makes some vague references to

other instances of excessive force. Id. at 5. He spends several pages of the

motion discussing how the defendant’s use of emergency lights violates

institution policy, and his efforts to seek assistance from the Village of Allouez

building inspector. Id. at 4-8. The plaintiff asks that the court order the

defendants to stop using the “emergency lights” in violation of policy and place

him back in “Dorm A” as a remedy.

      As the court stated in its ruling on the plaintiff’s previous motion for

preliminary injunction/temporary restraining order, a preliminary injunction or

temporary restraining order is “an extraordinary remedy” that a court may

grant only after a “clear showing that the plaintiff is entitled to such relief.”

Winter v. Natural Res. Def. Council, 555 U.S. 7. 22 (2008). To make such a

showing, the plaintiff must show that 1) his underlying case has some

likelihood of success on the merits; 2) no adequate remedy at law exists; and 3)

he will suffer irreparable harm without the injunction. Wood v. Buss, 496 F.3d

620, 622 (7th Cir. 2007). If the plaintiff makes that showing, then the court

must balance the harm to each party and to the public interest caused by

granting or denying the injunction. Id. See also Korte v. Sebelius, 735 F.3d 654

(7th Cir. 2013); Cooper v. Salazar, 196 F.3d 809 813 (7th Cir. 1999). As the


                                          3
court also explained in its previous ruling, injunctive relief is appropriate only

if it seeks relief from actions similar to the plaintiff’s claims in the underlying

case. See Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994);

Neuroscience, Inc. v. Forrest, No. 12-cv-813, 2013 WL 6331348 at *1 (W.D.

Wis. Dec 5, 2013).

      Many of the allegations in this motion concern allegations of retaliation

or excessive force that happened after the plaintiff filed his lawsuit (in fact, he

says they happened because he filed his lawsuit). These claims do not relate to

the underlying case, in which the plaintiff has claimed that the defendants

violated the Eighth Amendment by exposing him to the emergency lights,

creating unlivable conditions of confinement. As the court explained in its prior

order, if the plaintiff wants the court to address the issue of individuals

retaliating against him, or subjecting him to excessive force, he needs to file a

separate complaint. See Dkt. No. 62 at 3.

      Admittedly, some of the facts the plaintiff alleged in the motion relate to

his underlying claim. He says that the continued exposure to the emergency

lights is causing him headaches and to feel sick. The plaintiff has not, however,

alleged sufficient facts to justify then court granting him injunctive relief. “A

condition of an inmate’s confinement such as constant illumination violates the

Eighth Amendment if it denies the inmate ‘the civilized measure of life’s

necessities,’ and is the result of deliberate indifference by prison officials.” King

v. Frank, 371 F. Supp. 2d 977, 984 (W.D. Wis. 2005) (quoting Rhodes v.

Chapman, 452 U.S. 337, 347 (1981)). Such a denial needs to be “‘extreme’;


                                          4
mere discomfort is not sufficient.” Mathews v. Raemisch, 10-v-742, 2012 WL

12888031 at *8 (Feb. 23, 2012) (quoting Hudson v. McMillian, 503 U.S. 1, 8-9

(1992)).

      The plaintiff has not alleged that his exposure to the emergency lights

causes an extreme denial of the civilized measure of life’s necessities. He does

not allege that he is exposed to the lights twenty-four hours a day; he states

that the lights are typically shut off at 10:00 PM. While the plaintiff alleges that

the lights give him headaches and unspecified feelings of illness, he does not

allege that he is being severely or permanently damaged by them. The very

basis of his lawsuit is his allegations that exposure to the lights violates his

Eighth Amendment rights, but the court has not yet been able to determine

whether he has a likelihood of success on the merits of that claim, because the

deadline for completing discovery has not passed.

      Even if the plaintiff had alleged sufficient facts to show a reasonable

likelihood of success on the merits of his underlying case, the court then would

need to balance the defendants’ interests—in using the lights and in deciding

where to house inmates—against the plaintiff’s claimed injuries. In their

response to the motion, the defendants explain that they use the “wall lights”

(as they call them) “when natural lighting in the cell hall is insufficient to

ensure inmate and staff safety and security while performing their regular

duties on unit.” Dkt. No. 72 at 8. The defendants also explain that the

defendant’s current dorm assignment is based on his disciplinary history and

his job assignment. Id. at 7. The plaintiff has not alleged any facts that


                                          5
outweigh the defendants’ stated safety reasons other than his allegation that he

has headaches and feels ill.

      The court understands, and has understood since the plaintiff filed his

lawsuit over a year ago, that he strongly believes that the lights are causing

him to suffer. He wants the court to tell the defendants to stop using the lights,

or to move him somewhere where he’s not exposed to the lights. It may be, after

the court has seen the parties’ summary judgment briefing, that the court

might agree with the plaintiff. But it is too soon for the court to make that

determination, and the plaintiff cannot get around the procedures required in

every lawsuit by filing different kinds of motions, asking the court to give him

by means of a “short cut” in litigation the very thing he asks for as relief in his

complaint. The court will deny the motion.

II.   Motions Related to Motion for Preliminary Injunction/Temporary
      Restraining Order (Dkt. Nos. 69, 70, 79)

      Within days of receiving the plaintiff’s motion for a preliminary injunction

and temporary restraining order, the court received from the plaintiff a

supplement to that motion (dkt. no. 69), a motion asking the court to schedule

a hearing on that motion (dkt. no. 70), and “Another Motion for Order

Enforcing Motion Filed Document 68 T.R.O.” (dkt. no. 79).

      The motion entitled “Retaliation is Being Done, Supplement for

Preliminary Injunction and Temporary Restraining Order and Motion for

Default Judgment” is a supplement to the motion for injunctive relief which the

court denied above. Dkt. No. 69. It isn’t a supplement, though—it’s just

another statement of the same things the plaintiff said in the motion for
                                         6
preliminary relief. The plaintiff wants the lights turned off (“unless it is an

emergency,” he wants the “petty tickets to stop,” he wants the staff to stop

telling people they’ll give tickets for using shades, and he wants to go back to a

different dorm. Id. The court will deny this motion for the same reasons it

denied the motion for injunctive relief.

      As for the plaintiff’s “Motion for Order,” dkt. no. 70, it informs the court

that the lights are still on, and asks the court to grant a hearing. The plaintiff

says he has a witness. Id. As the court noted in its screening order (dkt. no. 41

at 7), the court will assume that the lights will remain on until the plaintiff

informs the court that the lights are no longer in use. The plaintiff does not

need to keep filing updates on his situation. The court will not grant the

plaintiff a hearing. The court believes him that the lights are on. The question

of whether having the lights on violates the plaintiff’s constitutional rights will

be addressed either by the court at summary judgment, or by a jury if his

claims survive summary judgment. The court will deny this motion.

      The court received the last motion, titled “Another Motion for Order

Enforcing Motion Filed Document 68 T.R.O.,” about a month and a half after it

received the motion for injunctive relief. Dkt. No. 79. This motion is a reminder

to the court about the earlier motion, and the court will deny it.

      The court realizes that the plaintiff wants the court to tell the

defendants—right now, right this minute—to turn off the lights, or to move him

to another cell or to let him use a shade without getting a conduct ticket. The

court is not going to do that based on a motion. It will not speed things up for


                                           7
the plaintiff to continue asking the court to do what it will not do until it has

had a chance to consider evidence and arguments from both sides in the

regular course of litigation—either through summary judgment motions or

through a trial. The court will deny this motion.

III.   Motions for Discovery/Default Judgment/Sanctions (Dkt. Nos. 67,
       71, 81)

       Finally, the plaintiff has filed three motions having to do with discovery,

and his views that the defendants are not complying with the rules regarding

discovery. The court begins by noting that the deadline for the parties to

complete discovery does not expire until January 18, 2019—the parties still

have time to comply with each other’s requests.

       In the first motion, the plaintiff says that he’s filed the motion to “plead

with the defendants’ attorney to set up the oral dispositions with the party’s

[he] requested.” Dkt. No. 67 at 1. The court already has ruled on, and denied,

one motion from the plaintiff regarding depositions. Dkt. No. 83. In this motion,

the plaintiff does not explain whether he has complied with Fed. R. Civ. P. 30,

the rule that governs how to request a deposition. A party who wants to depose

one of the other side’s witnesses must serve a notice of deposition containing

the time and place for the deposition. Rule 30(b)(1). The person asking for the

deposition must arrange for the deposition to be taken before “an officer

appointed or designated under Rule 28”—usually a court reporter whom the

deposing party hires and pays. Rule 30(b)(5). It is not the job of the defendants’

attorney to make these arrangements—if the plaintiff wants to depose the

defendants’ witnesses, the plaintiff must make these arrangements. Most
                                          8
incarcerated plaintiffs can’t hire and pay for a court reporter or set up a

deposition. That is why they use other tools to get the information they want.

They send the defendants’ lawyers interrogatories (written questions) under

Rule 33. They ask the defendants to admit or deny certain facts (requests for

admission) under Rule 36. They ask the defendants for certain documents

(including statements witnesses may have made in the past) under Rule 34.

The plaintiff can do all of these things—he’s been able to do all of these things

since the court issued the scheduling order on August 14, 2018. The court will

not order the defendants to set up depositions for the plaintiff.

      In this same motion, the plaintiff asks the court to order the defendants’

attorney to “set [him] up with an eye doctor—a specialist for another opinion on

[his] eyes.” Id. at 1. The court will not grant this request, either. Again, it is not

the job of the defendants’ attorney to arrange for the plaintiff’s medical care. He

knows what he needs to do if he wants a second opinion—he needs to file a

request with the Health Services Unit, and explain to them what is going on

with his eyes.

      The next motion the plaintiff filed was a motion for default judgment.

Dkt. No. 71. In this motion, the plaintiff says that he “send the wardens

legislations rules for the Wis. Administrative Codes they were violating,” but

that the defendants retaliated against him. Id. He disagrees with the

information he has gotten from the defendants’ attorney about who is

responsible for having the lights one. He says that Lennoye has threatened him

with tickets for having a shade over the bulb in his cell, which he says is a 220-


                                          9
watt smart bulb that is “overkill, too much light for a small space.” He asks “for

sanctions for the defendants’ [unprecedented] actions.” Id. The court will deny

this motion. If the plaintiff disagrees with the defendants’ version of events, he

can explain that to the court in the summary judgment paperwork (the

deadline for the parties to file summary judgment motions is February 18,

2019). The court will not sanction the defendants for the lights—this is the very

relief the plaintiff is asking for in his lawsuit, and as the court has said

repeatedly, it will decide whether he is entitled to that relief once it has

reviewed the evidence from both sides (or a jury will decide that question).

      The plaintiff’s third motion for sanctions, default judgment and an

evidentiary hearing alleges that the attorney who previously was representing

the defendants instructed the defendants that they did not have to “follow

legislative rules or honor filings for TRO by the plaintiff, or they did not have to

tell the truth.” Dkt. No. 81 at 1. The plaintiff makes these allegations without

any evidence to support them; while he attached six pages of documents to the

motion, none of those documents show that the lawyer told the defendants

anything of the sort. Indeed, one of the documents tells the plaintiff exactly

what the court has been telling him—that the defendants will not shut off the

lights until the court orders them to do so, and the court has not yet ordered

them to do so. Dkt. No. 81-1 at 1.

      The plaintiff also alleges that someone named Allen DeGroot—who is not

a defendant—committed perjury on his declaration, and the plaintiff says this

calls for an evidentiary hearing. Id. Allen DeGroot is an institution complaint


                                         10
examiner (“ICE”) at Green Bay Correctional, and the defendants filed his

declaration in support of their brief opposing the plaintiff’s motion for

injunctive relief. Dkt. No. 73. The plaintiff claims that several of DeGroot’s

statements in the declaration were “lies;” such as his statement that no kitchen

workers live in the dorm. Dkt. No. 81 at 3. The plaintiff claims that there were

kitchen workers living in the dorm at one time, or people who used to be

kitchen workers live in the dorm. This doesn’t mean that DeGroot’s statement

that no kitchen workers live there now is a lie. The plaintiff also disagrees with

various of DeGroot’s statements about when the lights to on or off. Id. at 4. The

court is not deciding right now what is going on with the lights. Again—it will

decide that on summary judgment, based on evidence from the parties, or a

jury will decide it if the plaintiff’s claims survive summary judgment.

      The court will not schedule an evidentiary hearing. It already has

explained that the plaintiff has not met the standard for granting injunctive

relief, so there is no reason for the court to schedule a hearing on whether it

should grant injunctive relief. The plaintiff claims the defendants are using the

lights to harass him; the defendants say they are necessary for inmate and

staff safety. This is the factual question the court will consider on summary

judgment, or a jury will consider at trial.

      The court also notes that if the plaintiff has properly asked the

defendants for discovery—such as asking them to answer interrogatories, or

giving them requests for admission, or asking them for documents—and the

defendants have refused to respond to those requests, the plaintiff has a


                                         11
remedy. He can write to the defendants and try to work through the discovery

issues directly. If the defendants still refuse to comply with his requests—

assuming those requests are reasonable and proper—the plaintiff can file a

motion asking the court to compel the defendants to respond to his requests.

Before he does this, the plaintiff should carefully review the requirements of

Fed. R. Civ. P. 37 and Civil L.R. 37 of this court (which the court is providing

with this order). But if the plaintiff disputes the facts that the defendants have

provided in the discovery, the proper way to alert the court to that fact is either

to file a motion for summary judgment (after the discovery deadline has

expired), or to respond to any summary judgment motion the defendants may

timely file.

IV.    Conclusion

       The court DENIES the plaintiff’s motion for depositions and request for

an order for medical treatment. Dkt. No. 67.

       The court DENIES the plaintiff’s for preliminary injunction/ temporary

restraining order. Dkt. No. 68.

       The court DENIES the plaintiff’s “supplement” to the motion for

injunctive relief. Dkt. No. 69.

       The court DENIES the plaintiff’s Motion for Order. Dkt. No. 70.

       The court DENIES the plaintiff’s Motion for Default Judgment. Dkt. No.

71.

       The court DENIES the plaintiff’s motion for an order enforcing temporary

restraining order. Dkt. No. 79.


                                        12
     The court DENIES the plaintiff’s motion for sanctions, second motion for

default judgment and motion for hearing. Dkt. No. 81.

     Dated in Milwaukee, Wisconsin, this 17th day of December, 2018.

                                    BY THE COURT:


                                    ________________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      13
